People v Valdez (2016 NY Slip Op 02718)





People v Valdez


2016 NY Slip Op 02718


Decided on April 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Webber, JJ.


757 1996/11

[*1]The People of the State of New York, Respondent,
vDenni Valdez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheryl Feldman of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered July 19, 2012, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 18 years to life, unanimously affirmed.
Defendant's challenge to the voluntariness of his plea is unpreserved (see People v Conceicao, 26 NY3d 375, 381 [2015]), and we decline to review it in the interest of justice. As an alternative holding, we find that the plea was knowing, intelligent and voluntary. During the plea proceeding, whenever defendant made a statement that could be viewed as negating an element of the crime or raising a defense, the court asked clarifying questions that ensured that the allocution ultimately cast no doubt on defendant's guilt or the voluntariness of his plea. Defendant had been found competent after extensive CPL article 730 proceedings, and there was nothing to warrant an inquiry into whether defendant's mental condition impaired his ability to understand the proceedings, or into whether he waived any potential psychiatric defenses (see People v Diallo, 88 AD3d 511 [1st Dept 2011], lv denied 18 NY3d 888 [2012]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 7, 2016
CLERK